Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 05/13/2020. Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.     




Claim Objections
2.	Claims 1-4, 6-8, 10, 13 and 14 are objected to because of the following informalities: 

Claim 1, lines 10-11, recites “wherein for a first total short-circuit power of all first inverters operated as a current source, and a second total short-circuit power of the AC grid and of the second inverter operated as a voltage source” it should be changed to “wherein for a first total short-circuit power of all first inverters operated as [[a]]the current source, and a second total short-circuit power of the AC grid and of the second inverter operated as [[a]]the voltage source”. Appropriate correction is required.
Claim 2, line 1, recites the limitation “the active power”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 3, line 2, recites “a voltage source” it should be changed to “[[a]]the voltage source”. Appropriate correction is required.

Claim 4, line 2, recites “via a grid connection point into an AC grid having a low short-circuit power” it should be changed to “via [[a]]the grid connection point into [[an]]the AC grid having [[a]]the low short-circuit power”. Appropriate correction is required.
Claim 6, lines 1-2, recites “further comprising a lithium-ion battery and/or a super capacitor connected to the second DC link circuit” it should be changed to “further comprising at least one of a lithium-ion battery and

Claim 7, line 2, recites “generator is connected” it should be changed to “generator [[is]] connected”. Appropriate correction is required.

Claim 8, line 1, recites “the AC grid is three-phase and” it should be changed to “the AC grid is a three-phase grid and”. Appropriate correction is required.
Claim 10, line 2, recites the limitation “the AC grid”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 13, lines 1-2, recites “further comprising a DC link circuit connected to the DC input terminal.” it should be changed to “further comprising a DC link circuit connected to the DC input terminal of the second inverter.”. Appropriate correction is required.

Claim 14, lines 1-2, recites “comprises a lithium-ion battery and/or a super capacitor connected to the DC link circuit” it should be changed to “comprises at least one of a lithium-ion battery and




Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;

 	In claim 1, the limitation “measurement values of an AC voltage measured in the region of the photovoltaic system and a predefined characteristic curve” is indefinite. It’s unclear what applicant intended to claim by the “region of the photovoltaic system”. Applicant needs to be more clear or precise of the measurement location in the photovoltaic system. Also its unclear what the “predefined characteristic cure” means. “characteristics” should be defined. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is an AC voltage measured anywhere in the photovoltaic system and any predefined characteristic curve then this limitation is taught.

In claim 9, the limitation “one or more first inverters, each having a DC input terminal configured to connect to a photovoltaic device or other DC power generating device, and each having an AC output terminal coupled together at a grid connection point terminal” is indefinite. It’s unclear how one first inverter can do what’s claimed here, there should be at least two inverters. One suggestion for applicant is to say “two or more first inverters…. Also in claim 9, last line, it’s unclear what the “predefined characteristic curve” means. “characteristics” should be defined. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one first inverter and any predefined characteristic curve then these limitations are taught.


5.	Dependent claims 2-8 and 10-15 inherit the deficiency of independent claims 1 and 9, respectively, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falk et al. (U.S. Pub. No. 2016/0226256 A1).

Regarding claim 1, as best understood by the examiner, Falk et al. (e.g. see Figs. 1-4) discloses “A method for feeding electric power from a photovoltaic system via a grid connection point into an AC grid having a low short-circuit power (e.g. see Figs. 1-4), comprising: connecting a DC voltage side of at least one first inverter of the photovoltaic system to a photovoltaic generator and an AC voltage side of the at least one first inverter to the grid connection point (e.g. Figs. 1-4, see 7, the top and middle inverters 10 and their connections), wherein the at least one first inverter is operated as a current source (e.g. Figs. 1-4, see the top and middle inverters 10), and connecting an AC voltage side of a second inverter (bottom inverter 10) of the photovoltaic system to the grid connection point (e.g. Figs. 1-4, see the bottom inverter 10 and its connections), wherein the second inverter (bottom inverter 10) is operated as a voltage source based on measurement values of an AC voltage measured in the region of the photovoltaic system and a predefined characteristic curve (e.g. Figs. 1-4, see the bottom inverter 10. Implicit), wherein for a first total short-circuit power of all first inverters operated as a current source (e.g. Figs. 1-4, see the top and middle inverters 10), and a second total short-circuit power of the AC grid (4) and of the second inverter operated as a voltage source (e.g. Figs. 1-4, see the bottom inverter 10), a ratio of the second total short-circuit power to the first total short-circuit power is greater than or equal to 2 (e.g. see Figs. 1-4. Implicit)”.

Regarding claim 2, Falk et al. (e.g. see Figs. 1-4) discloses “wherein the active power and reactive power are fed in at the grid connection point by the second inverter (e.g. Figs. 1-4, see the grid connection point and the bottom inverter 10)”.

Regarding claim 3, Falk et al. (e.g. see Figs. 1-4) discloses “wherein the second inverter (bottom 10) of the photovoltaic system operated as a voltage source comprises a single second inverter (e.g. Figs. 1-4, see the bottom inverter 10 which is a single inverter)”.

Regarding claim 4, Falk et al. (e.g. see Figs. 1-4) discloses “A photovoltaic system for carrying out the method for feeding electric power from the photovoltaic system via a grid connection point into an AC grid having a low short-circuit power as claimed in claim 1 (e.g. see Figs. 1-4), wherein the at least one first inverter is connected to the photovoltaic generator on the DC voltage side via a first DC link circuit having a first link circuit capacitance (e.g. Figs. 1-4, see 7, the top and middle inverters 10, 12-14 and their connections), and wherein the second inverter is connected on its DC voltage side to a second DC link circuit having a second link circuit capacitance that is greater than the first link circuit capacitance by at least 100% (e.g. Figs. 1-4, see 7, the bottom inverter 10, 12-14 and their connections)”.

Regarding claim 6, Falk et al. (e.g. see Figs. 1-4) discloses “further comprising a lithium-ion battery and/or a super capacitor connected to the second DC link circuit (e.g. Figs. 1-4, see 12-14 and their connections)”.

Regarding claim 7, Falk et al. (e.g. see Figs. 1-4) discloses “further comprising another photovoltaic generator is connected to the second DC link circuit (e.g. Figs. 1-4, see 7 and 12-14 and their connections)”.

Regarding claim 9, as best understood by the examiner, Falk et al. (e.g. see Figs. 1-4) discloses “An inverter system, comprising: one or more first inverters, each having a DC input terminal configured to connect to a photovoltaic device or other DC power generating device, and each having an AC output terminal coupled together at a grid connection point terminal (e.g. Figs. 1-4, see 7, the top and middle inverters 10 and their connections); and a second inverter having a DC input terminal configured to connect to an energy store, and an AC output terminal coupled to the grid connection point terminal (e.g. Figs. 1-4, see 12, the bottom inverter 10 and its connections), wherein the second inverter is configured to operate as a voltage source based on one or more measurement values of an AC voltage associated with the grid connection point terminal and a predefined characteristic curve (e.g. Figs. 1-4, see the bottom inverter 10. Implicit)”.

Regarding claim 10, Falk et al. (e.g. see Figs. 1-4) discloses “wherein a first total short-circuit power of the one or more first inverters (e.g. Figs. 1-4, see the top and middle inverters 10) and a second total short-circuit power of the AC grid (4) and the second inverter is controlled at a predefined ratio range (e.g. Figs. 1-4, see the bottom inverter 10. Implicit)”.

Regarding claim 11, Falk et al. (e.g. see Figs. 1-4) discloses “wherein the predefined ratio range is a ratio of the second total short-circuit power (e.g. Figs. 1-4, see the bottom inverter 10) and the first total short-circuit power, and is a ratio of 2:1 or greater (e.g. Figs. 1-4, see the top and middle inverters 10. Implicit)”.

Regarding claim 13, Falk et al. (e.g. see Figs. 1-4) discloses “further comprising a DC link circuit connected to the DC input terminal (e.g. Figs. 1-4, see 11-14, inverters 10 and their connections)”.

Regarding claim 14, Falk et al. (e.g. see Figs. 1-4) discloses “wherein the energy store comprises a lithium-ion battery and/or a super capacitor connected to the DC link circuit (e.g. Figs. 1-4, see 12-14 and their connections)”.

Regarding claim 15, Falk et al. (e.g. see Figs. 1-4) discloses “wherein the energy store comprises another photovoltaic generator connected to the DC link circuit (e.g. Figs. 1-4, see 7 and 12-14 and their connections)”.





Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falk et al. (U.S. Pub. No. 2016/0226256 A1)

Regarding claim 5, Falk et al. (e.g. see Figs. 1-4) discloses a system having all the claimed subject matter as discussed in the rejection to claim 4, except for “wherein the second inverter is a bidirectional inverter”. However, having the second inverter being a bidirectional inverter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second inverter being a bidirectional inverter for the purpose of using a well-known alternative inverter type and enabling a bidirectional power flow. Also for the purpose of making the system more widely usable.

Regarding claim 8, Falk et al. (e.g. see Figs. 1-4) discloses a system having all the claimed subject matter as discussed in the rejection to claim 6, except for “wherein the AC grid is three-phase and the second inverter is a three-phase inverter”. However, having the AC grid being a three-phase grid and the second inverter being a three-phase inverter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the AC grid being a three-phase grid and the second inverter being a three-phase inverter for the purpose of using a well-known alternative AC grid and a well-known alternative inverter type and enabling a three-phase inverter to work with a three-phase grid. Also for the purpose of making the system more widely usable.
Regarding claim 12, Falk et al. (e.g. see Figs. 1-4) discloses a system having all the claimed subject matter as discussed in the rejection to claim 9, except for “wherein the second inverter comprises a bidirectional inverter”. However, having the second inverter comprises a bidirectional inverter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second inverter comprises a bidirectional inverter for the purpose of using a well-known alternative inverter type and enabling a bidirectional power flow. Also for the purpose of making the system more widely usable.




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839